352 S.W.3d 410 (2011)
Anthony COLE, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 96224.
Missouri Court of Appeals, Eastern District, Division Three.
November 8, 2011.
Timothy J. Forneris, St. Louis, MO, for Movant/Appellant.
*411 Shaun J. Mackelprang, Mary H. Moore, Jefferson City, MO, for Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Anthony Cole appeals from the motion court's judgment denying his Rule 24.035[1] motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court's findings of fact and conclusions of law are not clearly erroneous. Weeks v. State, 140 S.W.3d 39, 44 (Mo.banc 2004). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2009, unless otherwise indicated.